Citation Nr: 0629316	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  00-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for weight loss due to 
undiagnosed illness.

2.  Entitlement to service connection for fever, chills, and 
night sweats due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, elevated 
liver enzymes and gastrointestinal symptoms due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in February 2001.

In a June 2001, decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2003 Order, the Court 
granted the parties' joint motion and vacated the Board's 
June 2001 decision and remanded the matter to the Board for 
further action to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The Board, in turn, remanded the 
case to the RO for VCAA compliance and further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2003 remand, the Board noted that the veteran 
had not had a VA examination in over 10 years.  The Board 
acknowledged that the veteran was previously scheduled for a 
VA examination for which he failed to report.  Nevertheless, 
the Board instructed the RO to afford the veteran another 
opportunity for a VA examination.  However, based upon review 
of the record, it is unclear whether the veteran was ever 
scheduled for examination.  The record includes an August 
2005 VA medical opinion, but no accompanying examination 
report.  It appears that the opinion is based on a review of 
the claims file only without a current examination of the 
veteran.  Moreover, there is no indication in the record that 
an examination was scheduled and the veteran failed to 
report.  

Further, the August 2005 medical opinion does not offer an 
etiological opinion as to the veteran's complaints of fatigue 
and gastrointestinal symptoms, with the exception of diarrhea 
and nausea, as it does with respect to the other symptoms 
complained of by the veteran.  An etiological opinion is 
necessary with respect to these two symptoms because medical 
evidence showed that the veteran has complained of fatigue 
since getting out of service and a service medical record 
showed an assessment of gastroentestritis in November 1990.  

In sum, it appears that the directions set forth by the Board 
in the October 2003 remand have not been complied with.   See 
Stegall v. West, 11 Vet.App. 268 (1998).

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and appropriate 
diagnosis (if any) of the claimed weight 
loss, fever, chills, night sweats, 
fatigue, elevated liver enzymes and 
gastrointestinal symptoms, and to offer 
an opinion as to whether these conditions 
are related in any way to his active 
military service.  The claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.  
For any clinical diagnosis offered, the 
examiner should identify the criteria for 
such diagnosis and the clinical 
observations or test results from the 
veteran's examination or medical record 
which meet such criteria.  If signs or 
symptoms of the claimed disorders are 
observed but such signs or symptoms 
cannot be attributed to a known medical 
diagnosis, the appropriate examiner 
should so state.

3.  Thereafter, the RO should review the 
expanded record and adjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



